          Case 1:20-cv-10120-VSB Document 174 Filed 01/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             1/18/2021
FOUR JAYS MUSIC COMPANY and JULIA :
RIVA,                                                     :
                                                          :
                                        Plaintiffs,       :              20-cv-10120 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
APPLE INC., GOOGLE LLC, THE                               :
ORCHARD ENTERPRISES, INC.,                                :
ORCHARD ENTERPRISES NY, INC., and :
CLEOPATRA RECORDS, INC.,                                  :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        It has been reported to the Court that the parties in this case have reached a settlement

agreement. Accordingly, it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s docket if the application to restore

the action is made within thirty (30) days.

        IT IS FURTHER ORDERED THAT, in light of this Order, the parties’ joint motion for a

stay of this action is DENIED. The Clerk of Court is respectfully directed to terminate the open

motion at Docket No. 173.

SO ORDERED.

Dated: January 18, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
